DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
2.	Claims 36 and 39-42 are pending and examined.
3.	The rejection of claims 36 and 39-42 under 35 U.S.C. 112 second paragraph is withdrawn in view of Applicant’s amendments to the claims. 
Claim Interpretation
4.	The following is noted with regard to claim interpretation. 
In claim 36, the term “population of glyphosate tolerant Brassica plants” is interpreted to mean at least two plants.  
	The recitation “a growing stage between 4-6 leaf stage and first flower stage” is interpreted as encompassing any growth stage from and including the 4-leaf stage and up to an including the first flower stage. 
	The recitation “less than 4.7% of the Brassica plants show chlorosis on the leaves 7-10 days after the glyphosate treatment” does not specify the extent of said chlorosis within individual plants.  The specification teaches as follows: “Percent chlorosis is a visual estimate of the amount of yellowing on the leaves of plant as a results of herbicide treatment compared to the untreated check on a 1 to 100 scale” (page 35, lines 15-16).  However, this teaching does not specify what amount of yellowing within an individual plant would need to be present to count as showing or not showing chlorosis.  For this reason, the term “does not show chlorosis” is read as 
	In claim 42, the recitation “one or more cumulative applications of between 900 and 3600 g acid equivalent/hectare” is interpreted as encompassing a scenario where two or more separate applications result in a cumulative dose of 900 g ai/ha.  In claims 39 and 40, the dose of 900 g ai/ha would similarly encompass a cumulative dose two applications of 450 g ai/ha each. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claim 36 remains rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by anticipated by Clayton et al (Weed Technology (2002) 16:124-130), taken with the evidence of Xiangxiang et al (Chinese Science Bulletin (2005) 50:1604-1611) and Nandula et al (J. Agric. Food Chem. (2007) 55:3540-3545).  Applicant’s arguments submitted on November 13, 2020 were fully considered but they are not persuasive. 
	The claims are drawn to a method of late crop growth stage weed control, comprising planting a population of glyphosate tolerant Brassica plants in a field, wherein said Brassica plants express a transgene capable of providing tolerance to glyphosate, said transgene comprising a nucleic acid encoding a CP4-EPSPS; and applying a glyphosate treatment to said field, when a substantial portion of the Brassica plants are growing between 4-6 leaf stage and first flower stage, and wherein less than  Brassica plants show chlorosis on the leaves at least 7-10 days after the glyphosate treatment. 
Clayton et al disclose applying glyphosate to the glyphosate-resistant Brassica napus (canola) variety “Quest” (Abstract, pg. 125, right col.).  Xiangxiang et al provide evidence that the “Quest” Brassica napus comprises a glyphosate resistance conferring CP4-EPSPS transgene (pg. 1605, right col., bottom paragraph).  
Clayton et al disclose in-crop glyphosate treatments of canola wherein the plants are at the “three-four leaf,” “five-six leaf,” “six-leaf to bolting stage” and “at the bolting to flowering stage” (Table 1 on pg. 126, including footnotes (a) and (b)).  Clayton et al disclose that the treatment of canola at the 6-leaf to bolting stage, or at the bolting to flowering stages, on average did not result in yield reduction compared to a control (“untreated check”), or was higher than that for the control plants (Table 4 on pg. 128, footnotes (a) and (b); see the data for the year 1998 at Edmonton location; and for the year 1997 at the Beaverlodge locations).  Clayton et al disclose applying 0.9 kg ai/ha of pre-seeding glyphosate to the plots, in which canola was grown (page 125, right col.; Table 1). 
Nandula et al provide evidence that that at glyphosate dosages between approximately 1 and 5 kg ae/ha, applied to glyphosate resistant canola, the percent shoot dry weight was between approximately 80 and 100% of untreated control (see Fig. 2), and “there was no chlorotic injury from glyphosate” (pg. 3543, right col.). 
In view of the above claim interpretation, and taken with the evidence of Xiangxiang et al and Nandula et al, the disclosure of Clayton et al anticipates the invention of the instant claims. 
Response to Arguments. 
Applicant argues as follows: “Nandula studied a GR canola line comprising two transgenes, GOX and EPSPS, and specifically discusses at p. 3543 that the presence of GOX allows for a lack of chlorotic injury.  Thus the teachings of Nandula cannot simply be added to those of Clayton to support the anticipation rejection, because Clayton did not utilize a canola line comprising a GOX transgene.  Nandula therefore does not provide evidence curing the defect in Clayton with respect to chlorosis” (page 4 of the Remarks). 
Applicant’s argument is not found to be persuasive.  The argument is not commensurate with the scope of the claims.  The instant claim 36 is not limited to Brassica plants comprising the CP4-EPSPS alone and encompasses any dosage of glyphosate so long as it is effective to control any weed and is applied to the plants between the 4-6 leaf stage and the flower stage.  Similarly, the claim places no limitation on the term “chlorosis,” while the specificaiton merely states that “Percent chlorosis is a visual estimate of the amount of yellowing on the leaves of plant as a results of herbicide treatment compared to the untreated check on a 1 to 100 scale” (page 35, lines 15-16). This broad definition (or other portions of the specification) does not specify how much chlorosis an individual plant must show in order to be counted as chlorotic. 
Clayton et al teach applying glyphosate at 450 g ai/ha to canola plants expressing a CP4-EPSPS at the 6-leaf to bolting stage, or at the bolting to flowering stages, and teach that in said plants, glyphosate treatment either did not result in yield reduction compared to a control, or was higher than that for the control plants (see Agrobacterium EPSPS-expressing glyphosate tolerant canola plants showed “no chlorosis injury” even at a glyphosate dose higher than the one used in Clayton.  
Applicant’s argument directed to the second transgene in the plants of Nandula is not found to be persuasive for the following additional reasons.  First, Applicant’s statement that Nandula “specifically discusses at p. 3543 that the presence of GOX allows for a lack of chlorotic injury” finds no support in the plain language of the reference.  
Nandula et al do hypothesize that “the rapid breakdown of glyphosate in GR canola was due in part to the activity of transgenic bacterial GOX” (sentence spanning the columns on pg. 3543).  However, while GOX breaks down glyphosate to AMPA, a chlorosis-causing glyphosate metabolite, Nandula et al found that the levels of AMPA in GR canola were similar to those in the GR soybean not comprising the GOX transgene.  They explain that “GR canola must have accumulated higher levels of AMPA per unit leaf weight as compared to GR soybean with a greater potential to cause chlorotic injury in GR canola than was seed with GR soybean.”  Yet “the level of AMPA in GR canola … was comparable” to the AMPA levels in soybean (pg. 3543, right col.).  They also teach that “The presence of a bacterial GOX gene in GR canola has apparently resulted in substantial breakdown of glyphosate to AMPA.  However, AMPA from glyphosate did not accumulate to the extent expected considering the low glyphosate levels and the presence of the GOX transgene, indicating that AMPA was metabolized to nonphytotoxic secondary metabolites before causing injury to GR canola” (paragraph spanning left and right col. on page 3544, emphasis supplied). These teachings indicate that, contrary to Applicant’s position, the lack of chlorosis was not the result of the presence of GOX. 
Second, and more importantly, Applicant’s argument directed to the presence of the two glyphosate tolerance transgenes in the plants of Nandula et al was addressed by the Patent Trial and Appeal Board in the parent application 14/595,093.  Although the independent claim in that application differed from the instant claim 36 with regard to the application rate and the outcome of the treatment (“no significant yield reduction” versus less than 4.7% chlorosis in the instant case), the teachings of both Clayton and Nandula applied.  
The Board explained: “Appellants attempt to distinguish Nandula by stating that its results are only indicative of the strain used in its experiments comprising two transgenes for glyphosate tolerance. … However, the claimed method pertains to any “herbicide tolerant Brassica crop species.” Thus, even if Nandula’s result are limited to the specific transgenic cultivar used in its experiments, such cultivar falls within the scope of the claims. We note that Appellants’ Specification describes its invention as plants and species comprising event MON 88302 (Spec. 3:4-11), but they have not limited the claims to these plants” (page 9 of the Board Decision issued on September 25, 2018). 
Brassica plant (of any species) comprise a CP4-EPSPS transgene, the claim does not exclude any additional transgenes, and neither is it limited to the canola plants that are actually described by the specificaiton.  The Board’s reasoning thus applies in the instant case as well.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim 36 and 39-42 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al (Weed Technology (2002) 16:124-130), in view of Grey et al (Weed Technology (2006) 20:551-557) and Nandula et al (J. Agric. Food Chem. (2007) 55:3540-3545), and taken with the evidence of Xiangxiang et al (Chinese Science Bulletin (2005) 50:1604-1611).  Applicant’s arguments submitted on November 13, 2020 were fully considered but they are not persuasive.
	The claims are drawn to a method of late crop growth stage weed control, comprising planting a population of glyphosate tolerant Brassica plants in a field, wherein said Brassica plants express a transgene capable of providing tolerance to glyphosate, said transgene comprising a nucleic acid encoding a CP4-EPSPS; and applying a glyphosate treatment to said field, when a substantial portion of the Brassica plants are growing between 4-6 leaf stage and first flower stage, and wherein less than 
Clayton et al teach applying glyphosate to glyphosate-resistant Brassica napus (canola) variety “Quest” plants (Abstract, pg. 125, right col.).  Xiangxiang et al provide evidence that the “Quest” Brassica napus comprises a glyphosate-resistant conferring CP4-EPSPS transgene (Xiangxiang et al, pg. 1605, right col., bottom paragraph).  
Clayton et al teach in-crop glyphosate treatments of canola where the plants were at the “three-four leaf,” “five-six leaf,” “six-leaf to bolting stage” and “at the bolting to flowering stage” (Table 1 on pg. 126, including footnotes (a) and (b)).  Clayton et al teach that the treatment of canola at the 6-leaf to bolting, or at the bolting to flowering stages, on average did not result in yield reduction compared to a control (“untreated check”), or was higher than that for the control plants (Table 4 on pg. 128, footnotes (a) and (b); see the data for the year 1998 at Edmonton location; and for the year 1997 at the Beaverlodge locations).  Clayton et al teach applying 0.9 kg ai/ha of pre-seeding glyphosate to the plots, in which canola was grown (page 125, right col.; Table 1). 
Clayton et al do not teach herbicide application rates besides 450 g ai/ha.
Grey et al teach applying glyphosate to a glyphosate tolerant Brassica napus comprising the CP4-EPSPS transgene, at the rate of 840 g ae/ha, or 1,680 g ae/ha at the 1-2 leaf and 3-4 leaf growth stages (Grey et al, pg. 553, left col, first full paragraph; Table 1 on pg. 554; Table 2 on pg. 555).  Grey et al teach that applying glyphosate to the resistant canola cultivar did not affect the yield at one or two times the recommended label rate (pg. 555, right col, under “Canola Yield and Seed Oil 
	Nandula et al teach applying glyphosate, as a potassium salt, to glyphosate-resistant canola at dosages ranging from of 0.63 kg/ha to 80 kg/ha (Nandula et al, pg. 3542, right col. paragraph 2.5; Fig. 2).  Given that the molecular weight of glyphosate acid is 169 and of its potassium salt is 207, that range equals 0.63x(169-1)/207 = 0.51 kg acid equivalent/hectare to 80x(169-1)207=64 kg acid equivalent/hectare.  Nandula et al teach treating the plants at 4 to 5 leaf stage (Fig. 2).  Nandula et al teach that the GR50 value for the resistant canola plants treated with glyphosate was 14.1 kg acid equivalent/ha (Table 1).  Nandula et al teach that at glyphosate dosages between approximately 1 and 5 kg ae/ha, the percent shoot dry weight was between approximately 80 and 100% of untreated control (see Fig. 2).  Nandula et al teach that “there was no chlorotic injury from glyphosate” in glyphosate resistant canola (pg. 3543, right col.). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Clayton et al using the teachings of Nandula et al and Grey et al, and apply glyphosate at the rates of 840 g ae/ha, 1,680 g ae/ha, 1,800 g ae/ha, or 3,600 ae/ha to glyphosate tolerant Brassica plants growing between the 4-6 leaf stage and the first flower stage.  The individual concentrations recited in the instant claims 39-42 would have been obvious given the ranges of concentrations taught by Clayton et al and Nandula et al: the precise concentrations would have been a matter of obvious and routine optimization of 
One would have been motivated to combine said teachings to control late-emerging weeds, given that Clayton et al teach that late emerging weeds “likely competed sufficiently with canola to reduce yield significantly” (Clayton et al, pg. 127, right col, bottom paragraph), and given that Clayton et al teach applying glyphosate treatment at the 6-leaf to bolting stage, or at the bolting to flowering stage (Clayton, Tables 1 and 2).  
Given the teachings of Nandula et al and Grey et al, one would have reasonably expected that the glyphosate resistant Brassica plants treated with glyphosate would not show chlorosis (which would encompass “less than 4.7%” of the plants”) on at least some of the leaves, at 7-10 days after treatment. 
Response to Arguments. 
Applicant argues as follows: “Neither Clayton nor Grey provide teachings on chlorosis, and Nandula states, at p. 3543 as discussed above, that the activity of GOX allowed for rapid breakdown of glyphosate (to AMPA) and to a lack of chlorosis. However, looking at the data of Table 3, % chlorophyll declines when AMPA is applied to Hyola 514RR in increasing amounts.  Thus some chlorosis is in fact occurring which is consistent with the RT73 results of the present Specification.  Applicants further note that RT73 canola, discussed for instance at p. 36 of the Specification, also comprises a GOX transgene (see also Exhibit A), as also discussed by Nandula, yet can display a level of chlorotic injury higher than now recited in response to glyphosate application. In particular, Nandula’s GR canola variety Hyola 514RR (p. 3541, left column Materials 
Applicant argues that “absent the present disclosure and in view of Nandula, a skilled worker would not understand or simply assume that a glyphosate tolerant canola line that does not even comprise any GOX transgene, such as the exemplary MON88302 event (Exhibit B), would be capable of displaying even less chlorosis than does RT73. That is, regardless of whether the results are unexpected, the claims are non-obvious because Nandula teaches that the presence of GOX allows for a reduction in chlorosis, while the present Specification demonstrates that lower chlorosis may be achieved even in the absence of a GOX transgene.  Nandula thus teaches away from the now recited reduction in percent chlorotic injury and provides no expectation for success” (page 5). 
This is not found to be persuasive.  First, to the extent that the argument attempts to distinguish the GOX-comprising variety of Nandula et al from the plants of event MON 88302, the argument is not commensurate with the scope of the instant claims.  The language of claim 36 is not only not limited to the plants of event MON 88302, but is actually inclusive of any glyphosate tolerant Brassica species comprising any number of transgenes in addition to the CP4-EPSPS, and any glyphosate application rates.  Similarly, the comparison between Table 3 of Nandula, where canola 
	Next, the allegation that the “Nandula teaches that the presence of GOX allows for a reduction in chlorosis,” as explained above, finds no support in the teachings of Nandula et al.  Because of this, Nandula et al does not away from the instant invention.  Instead, Nandula et al expressly teach that at least at some application rates, “there was no chlorotic injury from glyphosate” (page 3543, right col.).  
Nandula et al also teach that event at dosages higher than the standard 450 g ai/ha, including 1 and 5 kg ae/ha, the percent shoot dry weight was between approximately 80 and 100% of untreated control, which (see Fig. 2).  The observed absence of reduction in biomass is consistent with no chlorotic injury in said plants.  These results are consistent with the teachings of Grey et al that the CP4-EPSPS expressing glyphosate tolerant canola plants “were not injured by glyphosate” when treated with 840 g ae/ha or 1,680 g ae/ha of the herbicide (page 554, left col. page 553, left col, first full paragraph; Table 1 on pg. 554; Table 2 on pg. 555); as well as with the teachings of Clayton et al, where the treatment of CP4-EPSPS expressing canola at the growth stages that read on those in the instant claims actually resulted in the increase in biomass. The rejection is maintained.  
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims 36 and 39-42 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 8,816,156. of the overlap in the claimed subject matter.
	The instant claims are directed to a method of applying glyphosate to any transgenic glyphosate tolerant Brassica plants, including the plants comprising a CP4-ESPSP transgene, wherein the glyphosate treatment causes chlorosis in less than 4.7% of the plants.  The instant claims are directed to said method, wherein the glyphosate treatment comprises application rates of 675 g ae/ha, or from about 900 g ae/ha to 7,200 g ae/ha.
	The claims of the ‘156 patent are drawn to a method for controlling weeds in a field comprising the plants comprising event MON 88302 (recited in the instant specification as well), said event comprising a CP4-EPSPS transgene, wherein glyphosate is applied beyond the 6-leaf stage of the plants, wherein the amount of glyphosate used in the method does not injure the plants; and wherein the amount of glyphosate is from about 0.125 pound to about 6.4 pounds per acre.  (This equals about 141 gram to about 7,264 gram per hectare.)  The MON 88302 plant of the ‘156 patent is a species of the genus of any transgenic CP4-ESPSP-comprising Brassica plant recited in the instant claims.  The range of the glyphosate application rates of the ‘156 patent encompass the instantly claimed rates, and the timing of the glyphosate treatment of the ‘156 patent reads on the time points recited in the instant claims.  Given this overlap in the claimed subject matter, the claims of the ‘156 patent make obvious the instantly claimed method. 

Relevant Prior Art
11.	The following prior art was not relied on in the above rejections, but is made of record because it is pertinent to Applicant’s disclosure.
Lupwayi et al, Soil microbial response to herbicides applied to glyphosate-resistant canola, Agriculture, Ecosystems and Environment (2009) 129:171-176; teaches applying glyphosate, 450 g ai/ha, to glyphosate tolerant canola growing at the 5-6 leaf stage (page 172, left col.). 
O’Donovan et al, Comparison of glyphosate-resistant canola (Brassica napus, L.) system with traditional herbicide regimes, Weed Technology (2006) 20:494-501; teaches two applications of glyphosate, at 450 g ai/ha each, to glyphosate-tolerant canola growing at the 5-6 leaf stage (Table 2). 
Conclusion
12.	No claims are allowed. 
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662